         Case 1:21-cv-00176-RA-BCM Document 18 Filed 05/13/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
VICTORIA SAWYER AND JOSEPH                           :
ROBERTS, et al.                                      :
                                                     :
                           Plaintiff(s)              :
                                                     :       No. 1:21-Civ.-00176 (RA)
                  -v-                                :
                                                     :       PRE-CONFERENCE STATEMENT
SIRIUS XM RADIO, INC., a Delaware                    :
corporation,                                         :
                                                     :
                                                     :
                           Defendant(s).             :
                                                     :
-----------------------------------------------------X


        Plaintiffs Victoria Sawyer and Joseph Roberts (collectively “Plaintiffs”) and Defendant

Sirius XM Radio Inc. (“Defendant” or “Sirius XM”) hereby submit the following joint

preconference statement:

         1.    Date of Conference and List of Attendees
         The Conference is scheduled for May 17, 2021, at 11:00 a.m. Appearing for Plaintiffs and

the alleged Class will be Patrick Peluso of Woodrow & Peluso, LLC. Mr. Peluso’s address is 3900

E. Mexico Avenue, Suite 300, Denver, CO 80210 and his phone number is 720-213-0676.

        Appearing for Defendant Sirius XM will be Lee Armstrong and Allison Waks of Jones

Day, 250 Vesey Street, New York, NY, 10281, (212) 326-7808.


          2.     Statement of the Issues and Jurisdiction

        Joint Statement regarding jurisdiction and venue: This case is an alleged class action

brought under the TCPA, a federal statute. As such, this Court has original jurisdiction under 28

U.S.C. § 1331. This Court also has personal jurisdiction over the Defendant and venue is proper in

this District under 28 U.S.C. § 1391(b) because the Defendant resides in this District. Defendant

                                                         1
        Case 1:21-cv-00176-RA-BCM Document 18 Filed 05/13/21 Page 2 of 7



Sirius XM is a Delaware corporation with its principal place of business located at 1221 Avenue of

the Americas, 35th Floor, New York, New York, 10020.

       Plaintiffs’ Position on the issues: The case challenges Defendant’s alleged violations of

the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), specifically the

TCPA’s prohibition against making unsolicited autodialed calls, including to consumers who

specifically ask that the calls stop, and its bar against placing unsolicited telemarketing calls to

consumers whose numbers appear on the National Do Not Call Registry. Plaintiffs Victoria Sawyer

and Joseph Roberts allege that Sirius (either directly or through its agents) placed multiple

autodialed telemarketing calls to their cellular telephones in an attempt to solicit them to purchase

Sirius’s products and services without their consent. Even after requesting that the calls stop,

Plaintiffs continued to receive telemarketing calls from Sirius. Further, Plaintiff Sawyer also

alleges that her cellphone number was listed on the National Do Not Call Registry since 2006.

Despite being listed on the registry, Sirius placed repeated telemarketing calls to Sawyer absent

any consent. Accordingly, Plaintiffs filed the instant case seeking statutory damages and injunctive

relief on behalf of themselves and the proposed Classes of similarly situated individuals.

       Below, Defendant contends that the ATDS claim fails in light of the Supreme Court’s

recent decision in Facebook. However, at this stage of the proceeding nothing is known about the

capacity of the system(s) at issue. Discovery is needed on the capacity of the system(s) to

determine if the equipment at issue satisfies the standard set forth by the Supreme Court. This is a

summary judgment issue and resolution of it before any discovery has taken place would be

improper. Finally, Defendant’s assertions below that the Do Not Call Registry classes cannot be

certified are untested and such arguments are better raised at the class certification stage after

discovery.

       Defendant’s Position on the Issues: Sirius XM denies that Plaintiffs have any valid claims

                                                    2
        Case 1:21-cv-00176-RA-BCM Document 18 Filed 05/13/21 Page 3 of 7



for many reasons, including the following.

       First, Plaintiffs’ allegations on behalf of the “No Consent Class” (the first cause of action)

are premised on Sirius XM’s third-party telemarketing vendors having placed calls to Plaintiffs

using an Automatic Telephone Dialing System (“ATDS”). On April 2, 2021, the Supreme Court

resolved the interpretive question of whether equipment that dials from a stored list of numbers (as

does the equipment in this case) qualifies as an ATDS subject to the TCPA’s statutory penalties.

The Court held that it does not as a matter of law. Facebook, Inc. v. Duguid et al., No. 19-511, 592

U.S. ____ (2021). Instead, consistent with the plain language of the statute, to qualify as an

ATDS, equipment must “use a random or sequential number generator.” Id. at 7. To the extent

that Plaintiffs do not agree to dismiss to No Consent Cass based on this dispositive ruling, Sirius

XM will likely file a dispositive motion in light of Facebook. If this claim were to proceed

through discovery, any such discovery will show that Sirius XM’s vendors never used a random or

sequential number generator when making calls to Plaintiffs (or any consumers on Sirius XM’s

behalf). Rather, Sirius XM provides vendors lists of Sirius XM present and former subscribers for

marketing purposes and the vendors then dial only known numbers from those curated lists of

subscribers. No vendor used a random or sequential number generator when contacting these

subscribers.

       Second, Plaintiffs’ claims that they were called after instructing the vendors not to call

again (the so-called “Internal Do Not Call Class”) cannot be certified because individualized issues

predominate. Evidence will show that Sirius XM and its telemarketing vendors scrub the lists of

telephone numbers to be dialed against Sirius XM’s company-specific do-not-call list. Sirius XM

updates its do-not-call list and understands that its telemarketing vendors also update their do-not-

call lists consistent with regulations set forth by the United States Federal Trade Commission (the

“FTC”), the United States Federal Communications Commission (the “FCC”) and, to the extent

                                                  3
        Case 1:21-cv-00176-RA-BCM Document 18 Filed 05/13/21 Page 4 of 7



applicable, various state regulatory entities. To the extent Plaintiffs allege that they specifically

were called after individually having requested those calls to stop, such allegations could be

investigated and pursued only on an individualized basis. Indeed, an individualized review of

Sirius XM records establishes that plaintiff Roberts never made such a request and thus could not

be a member of this sub-class. In any event, Sirius XM placed Plaintiff Sawyer on the internal do-

not-call list within a reasonable time, following reasonable procedures.

       Third, Plaintiff Sawyer’s claims that she was called despite being registered on the National

Do-Not-Call Registry (“DNC Registry”) cannot be certified because they too would require

analysis of voluminous individualized inquires. Under applicable law, it is permissible to call

telephone numbers on the DNC Registry so long as there exists an established business relationship

(“EBR”) with those consumers consistent with 16 CFR § 310.4 and 47 CFR § 64.1200. An

individual forms an EBR with a business when the individual voluntarily communicates, “with or

without an exchange of consideration,” by making an “inquiry or application regarding [the

business’s] products or services” within three months before the telephone solicitation, or through

a transaction with the company 18 months prior to the call. 47 CFR § 64.1200(f)(5).

Individualized issues thus predominate over whether Sirius XM has an EBR with each of its

subscribers at the time of the allegedly violative calls. For example, Plaintiff Sawyer made three

inquiries about Sirius XM services during the phone calls with Sirius XM independent agents.

         3.    Proposed Deadline for Joining Parties, Amending Pleadings,
               or Moving to do so

       The Parties jointly propose May 18, 2021 as the deadline to add parties or amend pleadings

without leave of Court.

         4.    Proposed Discovery Schedule
               The Parties have exchanged initial disclosures. The Parties propose the following

         discovery deadlines:

                                                   4
        Case 1:21-cv-00176-RA-BCM Document 18 Filed 05/13/21 Page 5 of 7




        a.      Initial requests for production of documents shall be served by May 21, 2021       .

        b.      Initial interrogatories shall be served by May 21, 2021      .

        c.      Depositions shall be completed by December 16, 2021          .

        d.      Close of fact discovery: December 16, 2021                           .

        e.      Expert reports due December 21, 2021 for Plaintiff, January 20, 2022 for
                Defendant, rebuttal reports by February 3, 2022                 .

        f.      Close of all discovery: February 23, 2022                            .
        g.      Motion for class certification due: February 25, 2022                .


        5.     Proposed Limitations to be Placed on Discovery

       Plaintiff’s Position: None at this time. Should a protective order be necessary the Parties

will confer and submit a proposed protective order.

       Defendant’s Position: A protective order will need to be entered in this case, and it shall

include protections regarding consumers’ private person information (PII), to the extent such

information must be produced in response to a discovery request.

        6.     Anticipated Discovery Issues

       None at this time, though of course disputes may arise. The Parties will work cooperatively

to attempt to resolve any discovery disputes.

        7.     Date for Status Conference

       The Parties propose November 16, 2021, which is 30 days prior to the close of fact

discovery.

        8.     Dispute Resolution

       Plaintiff’s Position: The Parties do not believe a referral to mediation or for a settlement

conference is appropriate at this juncture but will revisit settlement as the case progresses through

discovery.

                                                  5
        Case 1:21-cv-00176-RA-BCM Document 18 Filed 05/13/21 Page 6 of 7



       Defendant’s Position: Sirius XM is always open to reasonable settlement but in light of

the Parties’ discussions thus far, Sirius XM does not believe either individual settlement or class

settlement is possible now. It may be appropriate to revisit settlement at the close of discovery,

including whether referral to mediation or a settlement conference with the Court would be most

productive.

         9.      Pre-Motion Conference Requests Regarding Summary Judgment

       The Parties propose that deadlines for dispositive motions, pre-trial, and trial be set at a

subsequent case management conference after a ruling on class certification.

         10.     Trial

       Plaintiff’s Position: Plaintiffs have demanded a jury trial. The Parties anticipate trial to

last 3-5 days.

       Defendant’s Position: Sirius XM anticipates a 5-7 day trial.

         11.     Trial by Magistrate Judge

         The Parties do not consent to trial before the designated magistrate judge.



                                              Respectfully submitted,

Dated: May 13, 2021                           /s/ Patrick H. Peluso

                                              Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 E. Mexico Ave., Suite 300
                                              Denver, Colorado 80210
                                              Tel: (720) 213-0675
                                              Fax: (303) 927-0809

                                              Jeffrey S. Arons
                                              ja@aronslaw.net
                                              Arons & Arons, LLC
                                              76 South Orange Ave., Suite 100
                                              South Orange, New Jersey 07079

                                                  6
       Case 1:21-cv-00176-RA-BCM Document 18 Filed 05/13/21 Page 7 of 7



                                   Tel: (973) 762-0795

                                   *admitted pro hac vice

                                   Counsel for Plaintiffs


Dated: May 13, 2021                /s/ Allison L. Waks
                                   Lee A. Armstrong
                                   Allison L. Waks
                                   JONES DAY
                                   250 Vesey Street
                                   New York, New York
                                   Tel: (212) 326-3939
                                   Email: laarmstrong@jonesday.com
                                   Email: awaks@jonesday.com

                                   Thomas Demitrack (pro hac vice forthcoming)
                                   JONES DAY
                                   North Point
                                   901 Lakeside Avenue
                                   Cleveland, OH 44114-1190
                                   Tel: (216) 586-3939
                                   Email: tdemitrack@jonesday.com

                                   Counsel for Defendant




                                       7
